— Order, Family Court, New York County (Elizabeth Barnett, Ref.), entered on or about August 20, 2008, which, to the extent appealed from as limited by the briefs, granted petitioner father custody of the subject child and awarded visitation to respondent mother, unanimously affirmed, without costs.
The referee’s conclusion that the award of custody to the father with liberal visitation to the mother was in the best interests of the child has a sound and substantial basis in the record (see Matter of Osbourne S. v Regina S., 55 AD3d 465 [2008]; Matter of Brass v Otero, 40 AD3d 752 [2007]). The referee appropriately evaluated these best interests under the totality of the circumstances (see Friederwitzer v Friederwitzer, 55 NY2d 89, 94-96 [1982]). Concur — Tom, J.P., Friedman, Catterson, Moskowitz and Renwick, JJ.